
	
		II
		112th CONGRESS
		1st Session
		S. 380
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the Andean Trade Preference Act, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Andean Trade Preference Extension
			 Act of 2011.
		2.Extension of Andean
			 Trade Preference Act
			(a)ExtensionSection 208(a) of the Andean Trade
			 Preference Act (19 U.S.C. 3206(a)) is amended—
				(1)in paragraph
			 (1)(A), by striking February 12, 2011 and inserting
			 November 30, 2012; and
				(2)in paragraph (2), by striking
			 February 12, 2011 and inserting November 30,
			 2012.
				(b)Treatment of
			 certain apparel articlesSection 204(b)(3) of the Andean Trade
			 Preference Act (19 U.S.C. 3203(b)(3)) is amended—
				(1)in subparagraph
			 (B)—
					(A)in clause
			 (iii)—
						(i)in subclause (II), by striking 8
			 succeeding 1-year periods and inserting 10 succeeding 1-year
			 periods; and
						(ii)in subclause
			 (III)(bb), by striking and for the succeeding 3-year period and
			 inserting and for the succeeding 5-year period; and
						(B)in clause (v)(II),
			 by striking 7 succeeding 1-year periods and inserting 9
			 succeeding 1-year periods; and
					(2)in subparagraph (E)(ii)(II), by striking
			 February 12, 2011 and inserting November 30,
			 2012.
				(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 articles entered on or after the 15th day after the date of the enactment of
			 this Act.
				(2)Retroactive
			 application for certain liquidations and reliquidations
					(A)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any
			 entry of an article to which duty-free treatment or other preferential
			 treatment under the Andean Trade Preference Act would have applied if the entry
			 had been made on February 12, 2011, that was made—
						(i)after February 12,
			 2011; and
						(ii)before the 15th
			 day after the date of the enactment of this Act,
						shall be liquidated or
			 reliquidated as though such entry occurred on the date that is 15 days after
			 the date of the enactment of this Act.(B)RequestsA
			 liquidation or reliquidation may be made under subparagraph (A) with respect to
			 an entry only if a request therefor is filed with U.S. Customs and Border
			 Protection not later than 180 days after the date of the enactment of this Act
			 that contains sufficient information to enable U.S. Customs and Border
			 Protection—
						(i)to
			 locate the entry; or
						(ii)to
			 reconstruct the entry if it cannot be located.
						(C)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry of an article under subparagraph
			 (A) shall be paid, without interest, not later than 90 days after the date of
			 the liquidation or reliquidation (as the case may be).
					(3)DefinitionAs
			 used in this subsection, the term entry includes a withdrawal from
			 warehouse for consumption.
				
